Title: Proposed Amendment of Articles of Confederation, [12 March] 1781
From: Madison, James
To: 


[Mar. 12, 1781]
Whereas it is stipulated and declared in the 13th. Article of the Confederation “that every State shall abide by the determinations of the United States in Congress assembled on all questions which by this Confederation are submitted to them. And that the Articles of this Confederation shall be inviolably observed by every State”: by which Arti[c]le a general and implied power is vested in the United States in Congress assembled to enforce and carry into effect all the Articles of the said Confederation against any of the States which shall refuse or neglect to abide by such their determinations, or shall otherwise violate any of the said Articles, but no determinate and particular provision is made for that purpose: And Whereas the want of such provision may be made a pretext to call into Question the Legality of measures which may be necessary for preserving the authority of the Confederation & for doing justice to the States which shall duly fulfill their foederal engagements, and it is moreover most consonant to the spirit of a free constitution that on the one hand all exercise of power should be explicitly and precisely warranted, and on the other that the penal consequences of a violation of duty should be clearly promulged and understood: and Whereas it is further declared by the said 13th Article of the Confederation that no addition shall be made to the Articles thereof, Unless the same shall be agreed to in a Congress of the United States and be afterwards confirmed by the Legislatures of every State: The United States in Congress assembled having seriously & maturely deliberated on these considerations, and being desirous as far as possible to cement & invigorate the federal Union, that it may be both established on the most immutable basis, and be the more effectual for securing the immediate object of it, do hereby agree to, and recommend to the Legislatures of every State to confirm & to authorise their Delegates in Congress to subscribe, the following clause as an Additional Article to the 13 Articles of Confederation & perpetual Union:
It is understood & hereby declared that in case any one or more of the Confederated States shall refuse or neglect to abide by the determinations of the United States in Congress assembled or to observe all the Articles of the Confederation as required in the 13th. Article; the said United States in Congress assembled are fully authorised to employ the force of the United States as well by sea as by land to compel such State or States to fulfill their federal engagements, and particularly to make distraint on any of the effects Vessels and Merchandizes of such State or States or of any of the Citizens thereof wherever found, and to prohibit and prevent their trade and intercourse as well with any other of the United States and the Citizens thereof, as with any foreign State, and as well by land as by sea, untill full compensation or compliance be obtained with respect to all Requisitions made by the United States in Congress assembled in pursuance of the Articles of Confederation.
And it is to be understood, and is hereby agreed and conceded that this Article shall be fully and absolutely binding and conclusive when all the States not actually in the Possession of the Enemy, shall enact the same
